Title: From Thomas Jefferson to James Taylor, Jr., 7 June 1804
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Sir
            Washington June 7. 1804.
          
          I inclose you an order of the branch bank of the US. on the branch bank at Norfolk for 391. D. 57 C. the balance due on the account for the last Madeira & the box of Champagne sent me. I sincerely regret that my order for the large quantity of the latter did not get to hand in time, as it is so much more convenient to buy it in the country, when the quality & price suit, than to have to import it. Accept my friendly salutations.
          
            Th: Jefferson
          
        